Exhibit 10.2




Amendment to Purchasing Agreement
Agreement No. 4037
Vendor: Cardiovascular Systems, Inc
Agreement Date: August 1, 2014
Amendment Date: February 1, 2018






Effective as of the Amendment Date above, HealthTrust Purchasing Group, L.P., a
Delaware Limited Partnership having its principal place of business at, 1100
Charlotte Avenue, Suite 1100, Nashville, TN 37203, (hereinafter referred to as
"HPG"), and Cardiovascular Systems Inc. (hereinafter referred to as “Vendor”),
having its principal place of business at, 651 Campus Drive, Saint Paul,
Minnesota 55112-3495, hereby agree to amend their Purchasing Agreement dated,
August 1, 2014, for ATHERECTOMY – MECHANICAL (the “Agreement”), as follows:


1.Definitions. The capitalized terms in this Amendment shall have the meaning
designated in the Agreement unless otherwise expressly provided herein.


2.Term. The term of the Agreement shall be extended, with the Expiration Date
listed in Exhibit B being amended to be, July 31, 2018.


3.Except as expressly amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.


Signatures Follow on Next Page








--------------------------------------------------------------------------------

Exhibit 10.2






IN WITNESS WHEREOF, the parties hereby indicate their agreement to the terms of
this Amendment by the signatures of their authorized representatives.




HealthTrust Purchasing Group, L.P.,     VENDOR: Cardiovascular Systems, Inc.
a Delaware limited partnership by
HPG Enterprises, LLC, a Delaware,
limited liability company, its general partner




HealthTrust Signee: /s/ Anne Preston     Vendor Signee: /s/ Jeff Points


HealthTrust Signee Name: Anne Preston     Vendor Signee Name: Jeff Points


HealthTrust Signee Title: AVP
Vendor Signee Title: VP, Corporate Controller



HealthTrust Signature Date: 12/13/2017     Vendor Signature Date: 12/13/2017


